           Case 2:21-cr-00395-CCW Document 8 Filed 09/16/21 Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA

                          v.                            Criminal No. 21-395

 DANIEL DELLICH, JR.

                               MOTION TO UNSEAL INDICTMENT
                                  AND ARREST WARRANT


                AND NOW comes the United States of America, by its attorneys, Stephen R.

Kaufman, Acting United States Attorney for the Western District of Pennsylvania, and Brendan J.

McKenna, Assistant United States Attorney for said District and, pursuant to Rules 6(e)(4) and

6(e)(6) of the Federal Rules of Criminal Procedure, respectfully moves the Court to issue an Order

unsealing the Indictment returned in this case and the Arrest Warrant issued pursuant to said

indictment. In further support of this Motion, the United States avers as follows:

                1.      On September 14, 2021, an indictment was returned by the grand jury

charging the above-named defendant with violating Title 21, United States Code, Sections

841(a)(1), 841(b)(1)(C) and Title 18, United States Code Section 922(g)(1). An Arrest Warrant

was issued pursuant to said indictment.

                2.      On September 14, 2021, this Court issued an Order sealing the aforesaid

Indictment and Arrest Warrant, together with the Motion to Seal, until further Order of Court.

                3.      On September 16, 2021, the defendant was apprehended and taken into

custody.

                4.      Based upon the foregoing, the United States believes and therefore avers

that it is in the interest of justice that the Indictment returned in this case and Arrest Warrant issued

thereby, now be unsealed.
          Case 2:21-cr-00395-CCW Document 8 Filed 09/16/21 Page 2 of 3




               WHEREFORE, the United States of America respectfully requests that this Court

issue an Order unsealing the Indictment returned in this case and the Arrest Warrant issued

pursuant to the indictment.

                                                        Respectfully submitted,

                                                        STEPHEN R. KAUFMAN
                                                        Acting United States Attorney


                                                 By:    /s/ Brendan J. McKenna
                                                        BRENDAN J. MCKENNA
                                                        Assistant U.S. Attorney
                                                        PA ID No. 314315
         Case 2:21-cr-00395-CCW Document 8 Filed 09/16/21 Page 3 of 3




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA

                       v.                        Criminal No. 21-395

 DANIEL DELLICH, JR.

                                        ORDER


              AND NOW, to wit, this              day of __________________, 2021, upon

consideration of the Motion to Unseal Indictment and Arrest Warrant, heretofore filed by the

United States of America, it is hereby ORDERED that said Motion is GRANTED.

              IT IS FURTHER ORDERED that the Indictment returned in this case and the

Arrest Warrant issued pursuant to said Indictment are hereby UNSEALED.




                                                  UNITED STATES MAGISTRATE JUDGE


cc:     Brendan J. McKenna, AUSA
